MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
                                                                        Mar 29 2018, 10:25 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John T. Wilson                                           Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        March 29, 2018
L.G., C.G., A.G., and V.G.                               Court of Appeals Case No.
(Minor Children Alleged to be in                         48A02-1710-JC-2457
Need of Services)                                        Appeal from the Madison Circuit
M.G. (Father),                                           Court
                                                         The Honorable G. George Pancol,
Appellant-Respondent,
                                                         Judge
        v.                                               Trial Court Cause Nos.
                                                         48C02-1706-JC-274
                                                         48C02-1706-JC-275
Indiana Department of Child
                                                         48C02-1706-JC-276
Services,                                                48C02-1706-JC-277
Appellee-Petitioner



Vaidik, Chief Judge.


Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2457 | March 29, 2018            Page 1 of 10
                                             Case Summary
[1]   M.G. (“Father”) appeals the trial court’s determination that his four children

      are in need of services (CHINS). Finding no error, we affirm.



                               Facts and Procedural History
[2]   Me.G. (“Mother”)1 and Father are married, live in Anderson, and have four

      children together: L.G., C.G., A.G., and V.G. When this CHINS proceeding

      began, the children were 10 years old, 9 years old, 4 years old, and 6 months

      old, respectively.


[3]   Mother and Father have a history with the Department of Child Services

      (DCS). In Fall 2016, L.G., C.G., and A.G. were adjudicated CHINS. 2 The

      primary concerns were that C.G. was leaving home without the parents’

      knowledge and that Mother and Father needed mental-health services. C.G. is

      autistic and non-verbal and has a history of leaving the house naked, running

      across the street to a neighbor’s house, entering the neighbor’s house, and

      taking a picture off the wall and throwing it to the ground.


[4]   Initially, Mother engaged in mental-health services and was diagnosed with

      schizoaffective disorder. Mother, however, stopped participating after only a




      1
        Mother admitted the CHINS allegations and is not a party to this appeal. Accordingly, we discuss only the
      facts relevant to Father’s appeal.
      2
          V.G. was not yet born, so she was not part of that CHINS proceeding.


      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2457 | March 29, 2018          Page 2 of 10
      month or two. Father did not think that Mother had any mental-health issues

      and refused to discuss with DCS Mother’s issues or the possibility of her re-

      engaging with services. The original CHINS case was closed in March 2017

      because DCS installed keypad locks on the exterior doors of the home and there

      were “no safety concerns for the children[.]” Tr. Vol. I p. 115.


[5]   Three months later, on June 9, Mother let C.G. out of the house because “the

      voices in her head told her” to let him out. Id. at 18. C.G., who was naked and

      “covered in feces,” ran to the neighbor’s house and threw the same picture on

      the ground. Id. at 77. Because C.G. was “covered in feces,” the neighbor

      called the police. Mother was able to retrieve C.G. from the neighbor before

      the police arrived. An Anderson police officer responded to the call and spoke

      with Mother. Mother appeared “confused” and not “really with it.” Id. at 83.

      However, the officer did not call DCS or seek to remove the children from the

      home. Father was not home during any of these events.


[6]   The next day, Mother, Father, and V.G. were in the garage together. Father

      went inside the house to use the restroom. When he came back outside,

      Mother and V.G. were gone. A little while later, workers at the Anderson

      Municipal Airport called the police because Mother was walking alongside a

      runway with V.G. By the time officers arrived, Mother and V.G. were in the

      airport parking lot. Mother was drunk and breastfeeding V.G. Officers asked

      her multiple times to stop breastfeeding. She refused and became belligerent.

      Mother eventually agreed to give V.G. to medics who had arrived and to take a

      field-breathalyzer test. The test indicated that her blood alcohol concentration

      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2457 | March 29, 2018   Page 3 of 10
      was .212. She admitted to consuming “a quarter fifth of vodka” but had

      disposed of the bottle before officers arrived. Id. at 91. Mother was arrested

      and charged with neglect of a dependent. V.G. was transported to the hospital

      for assessment but had no apparent injuries. DCS was called to the hospital to

      investigate, and Father was called to pick up V.G. from the hospital. DCS

      spoke with Father and let him take V.G. home. All four children were allowed

      to remain in Father’s care.


[7]   On June 21, DCS filed petitions to have all four children adjudicated CHINS.

      DCS did not seek to have the children removed from the home. One week

      later, Family Case Manager (FCM) Christy Brubaker received a copy of the

      June 9 police report and spoke with Father about the incident. Father stated

      that he was not home at the time because he had taken L.G. and A.G. to the

      ballpark and that he had no idea that C.G. had gotten out of the house.

      However, he admitted that he knew on June 9 that Mother was “slipping”

      mentally but chose to leave C.G. and V.G. in her care. Id. at 126. Father

      added that his plan was to post bail for Mother and have her move back home

      so that she could “decompress” and he could “assess” her. Id. Father is not a

      mental-healthcare professional, and despite being told that Mother was hearing

      voices on June 9, Father believed that she was only hearing voices because of

      the stress of being in jail. Based on Father’s comments that he knew Mother

      was “slipping” and chose to leave V.G. (an infant) and C.G. (a non-verbal,

      autistic child) in her sole care, DCS amended its CHINS petitions and sought to

      have all of the children removed from the home. The amended petitions were


      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2457 | March 29, 2018   Page 4 of 10
      granted on June 30. The children were placed in foster care; L.G., A.G., and

      V.G. were placed together, and C.G. was placed in a separate home because of

      his autism.


[8]   A fact-finding hearing was held in August 2017, and multiple witnesses

      testified, including C.G.’s foster mother and Father. C.G.’s foster mother

      stated that C.G.’s medications were not being properly administered when he

      arrived. She said that there was at least one missing prescription and that based

      on the fill date and dosage instructions that his other prescriptions either had

      too many or too few pills. She had an appointment with a doctor to have

      C.G.’s medications re-evaluated. Regarding C.G.’s propensity to flee the

      house, she admitted that C.G. had gotten out of her house on three occasions—

      twice through the front door and once by climbing out of his bedroom window.

      However, her yard was fully fenced, including the front yard, and C.G. was not

      able to get out of the yard.


[9]   Father did not believe that the children were CHINS because he was able to

      care for them and Mother without the court’s intervention. He stated that the

      family did the best that they could to keep C.G. inside but that “we’re human”

      and “forget” to lock the door sometimes. Id. at 169. He pointed out that C.G.

      had gotten out of his current foster home three times and that before the

      children were removed, he cared for all four of them for eighteen days without

      incident.




      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2457 | March 29, 2018   Page 5 of 10
[10]   Regarding caring for Mother, Father posted bail for her in July and

       immediately checked her into a mental-health facility, where she stayed for six

       days. She then began an Intensive Outpatient Program (IOP) and saw a

       therapist and psychiatrist multiple times a month. The record is unclear as to

       where Mother was living at the time of the hearing. Because of her criminal

       case, a no-contact order was in place between Mother and V.G. Father was

       hopeful that the criminal court would vacate the no-contact order at a hearing

       being held three days after the CHINS fact-finding hearing. If the order was

       vacated, Mother would move back into the house, and Father’s mother would

       assist with supervising Mother with the children. If the order was not vacated,

       Mother was to live with her parents in Greenwood.


[11]   When asked about Mother’s mental-health issues, Father acknowledged that by

       June 9 he had noticed her “slipping” but that meant she was “being more quiet

       and more reserved” than normal. Id. at 164. He had “no clue” that she was

       hearing voices. Id. Nevertheless, he denied that Mother had schizoaffective

       disorder and claimed that she was merely depressed. He also denied that

       Mother abused alcohol and said that alcohol was not kept in their home.


[12]   At the conclusion of the hearing, the court adjudicated all four children

       CHINS. It noted, “We’ve been down this road before. . . . [T]here is [sufficient

       evidence] based upon the June 9th and the June 10th incidents and the um fact

       that we’ve been here before which leads the Court to believe that coercive

       intervention of the Court is warranted under the statute.” Id. at 180-81. The

       court then held a dispositional hearing and issued a dispositional order

       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2457 | March 29, 2018   Page 6 of 10
       requiring Father to participate in services with DCS, and L.G. and A.G. were

       returned to the care and custody of Mother and Father. C.G. and V.G. were

       ordered to remain in the care and custody of their respective foster parents.


[13]   Father now appeals.



                                  Discussion and Decision
[14]   Father argues that the evidence is insufficient to support the trial court’s

       determination that the children are CHINS. A CHINS proceeding focuses on

       the best interests of the children, not the “guilt or innocence” of the parents. In

       re D.P., 72 N.E.3d 976, 980 (Ind. Ct. App. 2017). “The purposes of a CHINS

       case are to help families in crisis and to protect children, not punish parents.”

       Id. To prove a CHINS allegation, DCS must show, by a preponderance of the

       evidence, that: (1) the children are under the age of eighteen; (2) one of eleven

       different statutory circumstances exists that would make the children CHINS

       under Indiana Code sections 31-34-1-1 to -11; and (3) the care, treatment, or

       rehabilitation needed to address those circumstances is unlikely to be provided

       or accepted without the coercive intervention of the court. In re N.E., 919
N.E.2d 102, 105 (Ind. 2010). Here, the trial court adjudicated the children

       CHINS under Section 1, which states:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2457 | March 29, 2018   Page 7 of 10
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and


               (2) the child needs care, treatment or rehabilitation that:


                        (A) the child is not receiving; and


                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.


       Ind. Code § 31-34-1-1. The final element “guards against unwarranted State

       interference in family life, reserving that intrusion for families where parents

       lack the ability to provide for their children, not merely where they encounter

       difficulty in meeting a child’s needs.” In re S.D., 2 N.E.3d 1283, 1287 (Ind.

       2014) (quotations omitted) (emphases in original).


[15]   This Court will neither reweigh the evidence nor judge the credibility of the

       witnesses. In re D.F., 83 N.E.3d 789, 796 (Ind. Ct. App. 2017). Rather, we

       consider only the evidence that supports the court’s determination and

       reasonable inference drawn therefrom. Id. We will reverse the court’s

       determination only upon a showing that the decision was clearly erroneous. Id.


[16]   Father argues that the evidence is insufficient to support the adjudication of his

       children as CHINS and that the coercive intervention of the court is necessary.

       With regard to L.G. and A.G., Father claims that the court erred because there

       was no evidence presented that he was not meeting their needs. In its written

       order, the trial court adjudicated the children CHINS because of “an [i]nability,
       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2457 | March 29, 2018   Page 8 of 10
       refusal, or neglect of a parent, guardian, or custodian to supply child with

       necessary food, clothing, shelter, medical care, education, or supervision.”

       Appellant’s App. Vol. II pp. 42-43.3 While the events of June 9 and 10 involved

       only C.G. and V.G., Mother’s mental-health issues are not limited to impacting

       only those two children. During the first CHINS proceeding, Mother stopped

       attending mental-health services. Not only did Father acquiesce in Mother’s

       decision to stop attending services, but he has also repeatedly downplayed the

       severity of Mother’s mental-health issues. He claimed that Mother heard voices

       only after being in jail and that she needs to “decompress” at home where he

       can “assess” her. Furthermore, he claims that hearing voices is not a symptom

       of schizoaffective disorder but that Mother is merely depressed. When Mother

       is not receiving mental-health services, all of her children are at risk. There is

       no way to predict what the voices she hears will tell her to do, and on June 9

       they told her to let C.G. out of the house, despite his disabilities. A trial court

       need not wait until tragedy occurs before entering a CHINS finding. D.P., 72
N.E.3d at 980. In other words, the court need not wait until L.G. and A.G. are

       involved in an incident with Mother to adjudicate them CHINS.


[17]   As for C.G. and V.G., Father claims the trial court erred because he was not

       home on June 9 and that there was no evidence that he was not meeting their

       needs. Father, however, knew by June 9 that Mother was “slipping” mentally.




       3
        Father includes only the CHINS order relating to A.G. in his appendix. We are left to assume that the
       other three orders had similar, if not identical, findings and conclusions.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2457 | March 29, 2018          Page 9 of 10
       Yet, he chose to leave his autistic, non-verbal child and infant child in her sole

       care. As already discussed, Father has minimized Mother’s mental-health

       issues and did nothing to help her or protect his children. By minimizing

       Mother’s issues, Father was not meeting the needs of his children. The CHINS

       adjudication for C.G. and V.G. was not clearly erroneous.


[18]   Father also contends that there is no evidence that the children’s needs would

       go unmet without the coercive intervention of the court. During the first

       CHINS case, Mother and Father stopped engaging with DCS’s service

       providers. That case was closed in March 2017. Only after DCS reengaged

       with Mother and Father did they seek mental-health treatment for Mother, even

       though Father knew by June 9 that Mother’s mental health was “slipping.”

       While the trial court labeled these efforts as “voluntary,” we are hard pressed to

       believe that they would have occurred without the current CHINS proceeding

       or that they would continue if the CHINS petitions were closed. Accordingly,

       we affirm the trial court’s conclusion that coercive intervention of the court is

       necessary to ensure the needs of the children are met.


[19]   Affirmed.


       Barnes, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2457 | March 29, 2018   Page 10 of 10